Title: From John Adams to Benjamin Waterhouse, 11 February 1812
From: Adams, John
To: Waterhouse, Benjamin



My Dear Friend
Quincy February 11th. 1812.

In answer to your Letter of the Eighth I can only say that Societies Since as I have never been of any Use to any of our learned Societies Since their Institution, except perhaps in a present of Books to one of them. I should be extremely unhappy to have reason to suspect that I had done them any harm.
My Course of Life and perpetual Avocations have been such that I never could turn my thoughts to such Subjects and Trually do not think myself qualified, at this time of life to intermeddle in any of the disputes among Scientific People at this day.
I should rejoice to see Governor Gerry at the head of the most respectable Societies in the State or the Nation: but in general I am avers to unnecessary Innovations especially those of questionable Utility. I am doubtful whether a Multiplication of litterary Institutions or even of Universities is good Policy.
France has but one Accademy of Sciences England but one Royal Society: and I have often heard it said in both those Countries, that the Respectability and Utility, of those Institutions have been owing to their being national and Singular. You know the Pains and means that have been exerted employed in England—to prevent a third University from being erected in the Kingdome, By a Law of the Corporation both in Oxford and Cambridge every Candidate before his Admission into the University is required to take an Oath that he never will in the whole Course of his Life give his Consent to the Erection of any other University into the Kingdome than those two.
It is high time for me to resign my Station in the two Societies in which I act. My Age and increasing dissabilities conspiring with the Circumstances of my Family, Urge the Resignation and I should be very sorry to leave those Companies engaged in disputes with any of the Members.
I wish I lived nearer to you and could converse with you oftener: but as that is impossible I can only wish you well.
It has been said that Knowledge produces Peace and harmony and Union: but it seems to me the most learned Men are the most disputations.
The men of Letters in France and England are not the most Concordant, Read Marmontel’s Life.
believe me with respect and Friend / Frendship ever yours

John Adams
PS I have always thought that the Academy of Arts and Sciences has been ruined by Divisions; had the Historical and Agricultural Societies not Seceded or Seperated from the Academy, it would now have been rich, and very respectable: but the two Suckers have drawn the Life Blood from the Trunk. Whether this has been owing to an Aristocratical or a Democratical Spirit of Levelling you may judge

